DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “the first electrode has an uneven shape” in line 2. It is unclear what is an uneven shape. For the purpose of examination, “the first electrode has an uneven shape” is interpreted as “the first electrode has a non-planar top surface.” Claims 3-5, 12, and 15 are rejected as they depend upon claim 2.
Claim 4 recites “the organic light emitting layer and the second electrode have a shape corresponding to the uneven shape of the first electrode” in lines 1-2. It is unclear what is the uneven shape. For the purpose of examination, the above limitation is interpreted as “each of the organic light emitting layer and the second electrode have a non-planar top surface corresponding to the non-planar top surface of the first electrode.”
Claim 15 recites the limitation "the furrows" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the furrows” is interpreted as “the plurality of furrows.”

Allowable Subject Matter
Claims 1, 6-11, 13-14, and 16 are allowed.
Claims 2-5, 12, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, the reflection electrode electrically connected to the gate electrode of the driving transistor; a dielectric layer on the reflection electrode; a first electrode on the dielectric layer and facing the reflection electrode.

Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2020/0135829 A1;
US PG-Pub No.: 2017/0084676 A1;
US PG-Pub No.: 2017/0125489 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892